Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-4 of U.S. Application 16/485,030 filed on August 09, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2019 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wire pattern as disclosed in claims 1 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al (USPGpub 20170192038) in view of Ishida et al (USPGPub 20050258930). 

    PNG
    media_image1.png
    475
    495
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    496
    528
    media_image2.png
    Greyscale

Prior Art: Kawamoto and Ishida respectively
Regarding claim 1, Kawamoto discloses a current sensing resistor (100) comprising: a plate-shaped resistive element (23) containing a resistive material (abstract discloses having resistivity); and plate-shaped (21aand 21b) joined to opposite sides of the plate-shaped resistive element (as shown in fig 1), a lower electrode portion (200a and 200b) to be mounted on a wire pattern (par 27 and 28 discloses using solder to connect electrodes and connecting parts are plane shaped. Therefore is a wire pattern), and a step portion (22a and 22b) located between the upper portion and the lower electrode portion (as shown in figs 1-8), Kawamoto does not fully disclose plate-shaped electrodes, each plate-shaped electrode containing an electrode material, wherein: each electrode includes an upper electrode portion that is substantially flush with the resistive element joined to opposite sides of the plate-shaped resistive element ,the upper portion is wider than the resistive element and the lower electrode portion in a direction orthogonal to a direction in which the electrodes are arranged.



Regarding claim 2, Kawamoto does not fully disclose wherein a width of the resistive element is greater than or equal to a width of the lower electrode portion in a direction orthogonal to a direction in which the upper electrode portion is arranged.
However, Ishida disclose wherein a width of the resistive element is greater than or equal to a width of the lower electrode portion in a direction orthogonal to a direction in which the upper electrode portion is arranged (see fig 1A where W1 has a recess portion within the width of the resistive element perpendicular to the direction of the upper electrodes). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kawamoto in view of Ishida in order to not interfere with the electrodes performance.


Regarding claim 3, Kawamoto does not fully disclose herein: a recess portion that includes at least a part of the resistive element is formed on a side of the current sensing resistor, and a depth of the recess portion does not reach an imaginary line connecting opposite side faces of the lower electrode portion.


Regarding claim 4, Kawamoto discloses a current measuring device (figs 1-7) comprising: a current sensing resistor (100); a wire pattern (under 10) ; and a bonding wire (30), wherein:  the current sensing resistor includes a plate-shaped resistive element (23) containing a resistive material abstract discloses having resistivity), and plate-shaped (21aand 21b) joined to opposite sides of the plate-shaped resistive element, a lower electrode portion (200a and 200b) to be mounted on a wire pattern(par 27 and 28 discloses using solder to connect electrodes and connecting parts are plane shaped. Therefore is a wire pattern), and a step portion (22a and 22b) located between the upper portion and the lower electrode portion (as shown in fig 1), the wire pattern has the lower electrode portion securely mounted thereon (as shown in fig 1-7)and is adapted to pass a target current to be sensed (par 29 discloses electrically connecting terminals to electrodes. Therefore sends a current), the bonding wire is fixed to the upper electrode portion at a position near the resistive element (as shown in fig 1), and the upper portion is wide in an area of from a bonding portion having the bonding wire is fixed thereto to the step portion (see figs1-7 where bonding portion is 
However, Ishida discloses plate-shaped electrodes (12 and 13), each plate-shaped electrode containing an electrode material (as disclosed in par 43 where the electrodes are electrodes), each electrode includes an upper electrode portion that is substantially flush with the resistive element(see figs 1-7 and pars 45 discloses having a resistive body of 11 flush with 12 and 13), the upper electrode portion is wider than the resistive element  (as shown in figs 1-5) and the lower electrode portion in a direction orthogonal to a direction in which the electrodes are arranged (see fig 1A where W1 has a recess portion within the width of the resistive element perpendicular to the direction of the upper electrodes). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kawamoto in view of Ishida in order to not interfere with the electrodes performance.


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshioka et al (USPGPub 20140125429): discloses shunt resistor with electrodes arranges on both sides of a resistive element. 

Schulz et al (USPGPub 20090174522): discloses a shunt resistor with a step portion. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868